LUNDSTEN, J.
¶ 36. {concurring). I join all parts of the majority opinion except footnotes 7, 11, and 13, which contain legal discussions and commentary about "duty." I stress that my decision not to join footnotes 7 and 13 is not based on agreement or disagreement with their contents. Rather, the problem in my view is that those footnotes go too far afield from the dispute before us. Paragraphs 5 through 8 in the majority opinion are more than sufficient to both explain why the circuit court's duty holding is incorrect and to dispose of American Family's weak argument that duty is lacking. I do not join footnote 11 because it is my belief that it is not helpful to think about negligence cases in terms of whether they are "mine-run" or instead "unusual" or "hard."